One-minute speeches on matters of political importance
The next item is one-minute speeches under Rule 150.
(IT) Mr President, ladies and gentlemen, today, 5 May, is the Fight against Paedophilia and Child Pornography Day in Italy.
It is a moment of important reflection, introduced by Act 41 of 2009, on what is, unfortunately, a widespread and increasingly serious phenomenon, because today paedophiles are not old men who trick children in parks but people who circulate within an internationally organised structure and who use the most modern forms of technology, such as the Internet. Therefore, today, young people, boys and girls, are not even safe within their own homes any more.
That is why I hope that the European Union, too, will see fit to dedicate a day to this important subject, and it is also why I have submitted a written statement calling for the introduction of an early warning system to enable the police forces of the individual Member States to work in an organised manner and exchange a rapid flow of information. I hope that this initiative will be welcomed by the majority of this House.
(ES)Mr President, last week Europe missed a great opportunity: the opportunity to be the world leader in astrophysical research for the next twenty years. The European Southern Observatory decided, on the basis of reports which were far from transparent, that the European Very Large Telescope would be located in Chile and not in the Canaries.
This is a time to congratulate Chile, but also to reflect on whether in Europe everything possible was done to have a European installation, decided on by a European institution, with European funding involving an investment of more than EUR 1 billion, located in Europe rather than in the Americas.
The European Parliament was unanimous in its support for locating it in La Palma and I am grateful for that, but what did the Council do? What did the Spanish Presidency do? Did it hold any meetings with the Observatory? Did it hold any meetings with any of those Member States responsible for deciding on the location of the telescope? Did it really support the European bid?
Europeans from La Palma, the Canaries and the rest of Europe are waiting for answers on this. At the moment they are left with the conviction that not everything was done that could have been done.
(RO) We have proposed a resolution intended to ban the use of cyanide technologies in mining as it is our duty to take every safety measure to protect people and the environment from ecological disasters. If we are able to make historic commitments on cutting emissions and set the tone for the whole world in terms of environmental protection, why can we not make a basic gesture in support of a clean environment and abolish this harmful practice from the European Union?
The Baia Mare accident, which occurred in Romania 10 years ago, is regarded in the same way as Chernobyl, affecting three countries and destroying the ecosystems in the affected rivers over hundreds of kilometres. Now, again in Romania, they are intending to construct a new mining operation in Roşia Montană using cyanide technologies.
This is why today, even more than ever, I wish to thank you for voting against the use of cyanide technologies in mining. The regions affected by this must be helped by the European Union to develop on a sustainable basis, utilising their full potential.
(RO) The extremely difficult situation which Greece is in, not to mention the deeply concerning information about other European Union Member States with serious problems, highlights to us that the economic crisis has not run its course and that, in spite of some progress made by the European Union's older countries, there is still the risk of major imbalances.
Unfortunately, in the situation where some countries are facing dwindling budget revenues, the immediate temptation is to raise taxes and duties. This is exactly what is in the process of happening in Romania too. The government is discussing at the moment increasing the flat income tax rate and VAT. It is wrong to believe that a sudden increase in taxes and duties will bring in more money for the budget. The impact of such measures is extremely damaging to the economy in the medium and long term.
Regrettably, the European Union is finding it difficult to develop a common strategy against the economic crisis. However, I think that better communication and cooperation are required between the countries which have emerged from the crisis using proactive, incentive measures, rather than by raising taxes, and those facing major problems, which are in the process, out of desperation, of raising taxes and duties, thereby running the risk of sinking even deeper into crisis.
(PT) Mr President, the attacks of financial speculators on the euro area's most vulnerable and dependent economies are getting worse. It is the same financial capital that has received trillions of euros from the Member States that is now speculating on the fragility of the public accounts created by these transfers and by the economic dependency of the peripheral economies. This dependency is caused by a monetary and exchange policy driven by the European Central Bank that is, with its sham independence, in the service of big capital and the major European powers, and is worsened by the liberalisation of the markets and by free competition in international trade.
Against this backdrop, the Member States and the European Union have just made it quite clear what European solidarity means: sweeping the continued looting of financial capital under the carpet and, if necessary, transferring the costs of the theft onto the workers and ordinary people through measures of true social terrorism. However, workers and ordinary people will not be forced down the route that they are being told is inevitable, but is not. Their struggle is there to demonstrate this. We here salute the courage and determination of those in Greece, in Portugal and in several other countries.
Mr President, it has now become clear on this tragic of days that draconian austerity measures will be imposed on Greece to preserve the euro. This cannot be right. It simply penalises the ordinary, hard-working Greek people for the profligacy of their politicians and the desire of those same politicians to prop up the doomed currency union.
We in the UK remember our exit in September 1992 from the Exchange Rate Mechanism, the ERM, or, as the British politician Norman Tebbit called it, the 'eternal recession mechanism', membership of which had been disastrous for Britain. We escaped thanks to the Bundesbank's refusal to prop up sterling.
Tough love does work. Whilst it remains in the eurozone, Greece has no way out. Free the Greeks from the shackles of the euro. Let the IMF do its work and watch how quickly Greece recovers, as we in Britain did on leaving the ERM. Do not make the Greek people pay the price for the unattainable ambition of an EU superstate!
(DE) Mr President, I would like to talk today about the subject of air safety. This topic has occupied us a great deal in the last few weeks and it has affected us all.
Human life is more important than any economic gain. This is precisely why I am in favour of a flight ban if there is an external risk, an ash cloud for example, to the safety of passengers, as it would be irresponsible to put lives at risk. I would remind you of the two near-disasters in 1982 and 1989 and the fighter jet in which glass fragments caused by the ash cloud were found.
Test flights have been undertaken, but the evaluation is taking time. Experts have been consulted, but their responses do not point conclusively in any particular direction. The fact remains that lives are precious and should not be put at risk, and efficient and affordable alternatives to aviation ought to be implemented.
(RO) I believe that in order to improve the operation of the food supply chain in Europe and achieve optimum transparency, a uniform legal framework is required at Community level with the task of defining the deadlines used in commercial relations between food product suppliers and retailers and more effective ways of protecting suppliers against anti-competitive agreements and practices, as well as the payment method and deadline.
I also think it would be useful to tighten compliance with competition regulations and ensure that they are subject to a standard interpretation in all Member States. Taking into account the current state of commercial relations between suppliers and retailers, I think that the provisions of the competition regulations need to be assessed, which will establish a balance between the European Union's common agricultural policy and competition policies. Monitoring the market could include effective transparency with regard to setting prices and, in particular, profit margins in the food chain.
(PL) Mr President, many times in this Chamber we have raised the matter of discrimination against the Polish minority in Lithuania, where the Poles who live there are not allowed to write their surnames using the original spelling, school classes which use Polish as the medium of instruction are being closed and land seized during the Soviet era is not being returned to its rightful owners just because they are Poles.
Recently, the Chief Official Ethics Commission of Lithuania penalised Mr Tomaševski, leader of the Polish minority and a Member of the European Parliament, for putting a question - here, in this Chamber - to Mr Barroso about respect for the rights of minorities in Lithuania. These scandalous measures are intensifying. Several days ago, the Lithuanian Language Inspectorate imposed further high fines on the director of the Salcininkai local authority for using bilingual signs. Eighty per cent of the region's population are Poles.
Mr President, it is high time the European Parliament put an end to these scandalous actions of the Lithuanian Government. We take pride in the fact that human rights are the foundation of the Union. It is a poor foundation if we are unable to enforce these rights in Member States.
(EL) Mr President, millions of workers have gone on strike and are demonstrating today, with the Hellenic Workers Front, against the barbaric measures imposed by capital, the Greek Government, the European Union and the IMF.
These measures are neither new nor temporary. They are a blatant application of capitalist development which leads to crisis. They aim to safeguard the profits of the Greek and European plutocracy and to pursue the application of the Treaty of Maastricht. They are included in the Lisbon Strategy and the Europe 2020 strategy, which is why they lead to a dead end.
However, we say that this is not a one-way street and that there is a solution. The solution is to re-constitute the workers' movement and to support development based on the needs of those that produce the wealth. The solution is to nationalise the monopolies and give power to the people. Neither provocateurs nor the blackmailers of the Greek Government can stop this movement, and nor can the murderous acts which were committed in Athens today and which have shocked us all.
We believe that the Greek people will win their fight.
Mr President, some hours ago I would have said that, in spite of the tasteless distortion of cultural emblems and despite articles of ambiguous objectivity referring to outdated stereotypes, although the Council failed to apprehend the Greek economic crisis as a major European issue and the Commission failed to use it as a crash test for European cohesion, the Greek people were ready to support their new Socialist government in their struggle for economic and social recovery.
Now, in light of the tragic events of the last few hours in Athens, where three people died because of the violence which arose due to the hard economic measures, I recall Mr Rasmussen's recent words: the downgrading of Greece's sovereign credit to junk status is an indictment of the policy of prevarication. I think that it is most urgent for the Members of the European Parliament to strengthen their struggle for cohesion.
I hope that what happened to Greece today just a few hours ago will not be contagious, and I hope that this may mark, on the contrary, the beginning of a unanimous effort for the formation of the European identity through solidarity and through partnership.
(PT) Mr President, a few days ago it was the 120th anniversary of 1 May as International Workers Day.
They have been 120 years of incessant, hard and heroic struggle by workers worldwide for their rights and for the emancipation of labour, for a society in which labour, finally free of exploitation, constitutes the full realisation of human beings' creative abilities. They have been 120 years of brilliant advances, of painful setbacks and of tenacious resistance by workers. The first of May and its universal watchwords were historically built on the most violent repression at the cost of innumerable struggles, sacrifices and lives lost. It was consolidated at every step taken by the people in winning freedom, and it has suffered and still suffers setbacks every time that the circumstances of history allow big capital to go on the offensive. That is currently being experienced in the European Union, and it is being seen in Greece, Portugal and so many other countries.
Consideration must be given to these struggles and the worsening of exploitation must stop. It is time to respect the dignity of those who work and create wealth.
Mr President, I wish to draw the House's attention to a matter of very serious urgency. A young Irishman and EU citizen, Michael Dwyer, was shot dead in Bolivia just over a year ago. Many observers believe he was murdered. As yet, Michael's family, who are present in the House with us here tonight, have no answers as to how and why he died.
The only official information which has been given out is that he died as a result of being involved in a supposed plot to assassinate the President of Bolivia. This is very much out of character for someone who came from a loving, caring and apolitical family. However, the real issue here is that the information coming from the Bolivian authorities cannot be trusted. Their versions of events totally contradict each other, whether it is in forensic evidence, ballistic evidence or the very arguments that they put forward.
So I urge this House and the EU's new High Commissioner for Foreign Affairs, Catherine Ashton, to support the Irish Government's efforts to have an independent investigation established immediately. I do so with the support of Irish MEPs across parties, who will be writing to her in the near future.
(BG) I must draw your attention to a problem in my country. Bulgaria is being governed by an incompetent, but populist government, which is using methods typical of the 1930s.
Indicative of this is the fact that the most popular politicians at the moment are the Interior Minister, followed by the former Chief Secretary of this ministry, who is now prime minister. In the wake of the elections, hundreds of representatives of the opposition were sacked for political reasons. Pressure has been exerted on the main media. Politicians are being arrested in a brutal and blatant manner or ridiculous charges are being made.
Prosecutors are publicly flouting the presumption of innocence, while ministers are exerting pressure on courts and pronouncing sentences from the TV. A new law permits sentence to be passed solely on the basis of information obtained by phone-tapping and evidence provided by an anonymous witness. Arrangements are being made to set up an extraordinary court, officially called a 'specialised court'. Fear is spreading.
For years on end Bulgaria was required to make greater efforts in the fight against crime. At present, efforts are being made, but the fight against crime is spilling over into a battle against democracy. The European Parliament is sensitive to the violation of democracy, freedom and human rights around the world. It also needs to be just as sensitive when this is happening in Member States.
(HU) Mr President, ladies and gentlemen, the financial crisis, unemployment and the growing State budget deficit and debt constitute the greatest challenges to the nations of Europe today. I would, however, like to call attention to the corruption that is typical of Central European countries but in Hungary is of particularly serious scope, and which has further aggravated the crisis and thrown our country into even greater debt as a result of the additional loans it has taken out. The outgoing Hungarian socialist government placed the Hungarian economy in an untenable situation, since no public investment or state contract was free of corruption, whether for motorways, bridge renovations, parking, health care, domestic financing or EU tenders. Jobbik calls upon the newly elected Hungarian government to adopt and implement strict anti-corruption legislation and, in light of the crisis, we urge every EU Member State to do likewise. Jobbik believes that it is possible to rid political life of corruption.
(LV) Thank you, Mr President. On 8 May, Europe celebrates victory over Nazism. However, ladies and gentlemen, I have some unpleasant news. This year in Latvia, on 16 March, with the tacit approval of the authorities, Waffen SS veterans staged a march with flags in Riga in commemoration of the day on which the Latvian SS legion was founded. For 20 years now, we in the opposition have not been able to do anything about it. The leaders of European states pretend that nothing is going on. In Latvia, SS punishment battalions destroyed 130 villages and killed more than 150 000 people in Latvia, Belarus, Poland and Russia. Today, however, they are commemorated as heroes in Latvia. This timorous silence in European Union Member States is a crime against the millions of people who perished during the Second World War. This is extremely important. Thank you.
Mr President, history has shown us that crises can generate progress. Under pressure, new ideas can emerge, creating innovative mechanisms in order to induce development and avoid the errors that led to the crisis.
I would like to highlight two such ideas that could result in meaningful instruments. If we want the EU to remain a relevant global player, a European monetary fund and a European rating agency should be created. Despite the major institutional effort needed, it is still an exercise worth undertaking if we consider our long-term interest. We can all bet on the fact that the future will bring new crises.
The European social market economy and the common currency are cornerstones of the world economy and the global financial system. The establishment of a 'European IMF' could enforce the Stability and Growth Pact, and the European rating agency would make its assessments based upon a true understanding of European economies. Both ideas should be debated seriously, and, in my opinion, the positive decision would be the wise one.
(RO) We have witnessed recently the alarming rise of the extreme right and the adoption of more radical xenophobic and racist attitudes. The regional elections in Italy and France, as well as the general elections in Hungary have confirmed the growing success of extremist movements spreading a dangerous nationalist, anti-European and aggressive message, targeted either at national minorities or neighbouring states. This is not what we wanted for a united Europe, nor do I believe that this is the solution to its citizens' problems.
I wish to express my alarm about the hostile messages being spread about Eastern Europeans, and Romanians in particular, in the foreign media, which has taken the form up until now of extremist rhetoric. French television insults Romanians in a general manner, while a candidate from the Spanish People's Party promoted his electoral campaign during the Barcelona municipal elections under the slogan 'We don't want Romanians'.
I wish to take this opportunity to issue an appeal to all responsible political groups in the European Parliament to join forces and tackle this dangerous phenomenon in the European Union.
(EL) First of all, I should like to express my condolences to the families of the victims of today's attacks in Athens.
To come back to the subject of climate change, the 35 000 representatives of the world peoples who met in Cochabamba in Bolivia did not beat about the bush. They want us to agree at the Mexico conference to legally binding reductions in our emissions. They are right. We cannot put off this decision any longer.
The European Union must immediately and officially commit to a 30% reduction in emissions by 2020. This will change the dynamic in the negotiations which, it is true, have become bogged down, with the risk that the decision on reducing emissions will be postponed until after Mexico, with no specific date and with no specific timetable.
We can also do much more in Parliament. A 30% reduction in the European Parliament's footprint by 2020 has already been agreed. We need to set an example to the Member States by reducing our footprint by 50%.
We all know that there are large margins for energy savings in our daily workplace and for reducing our environmental footprint and we can and we must do so.
(DE) Mr President, the European Parliament has today granted discharge to the Commission for 2008, and that is a good thing. The irregularity rate for the EU funds paid out has never been as low as in this year.
In the last three years it has been possible to halve the areas in which the irregularity rate was above 5% and therefore above the tolerance limit. The area of cohesion alone leaves a great deal to be desired. More effort needs to be made particularly in this area in the future. The area of agriculture and natural resources needs to be highlighted in particular. The irregularity rate in this area was below 2% and was therefore very clearly in the green zone. The monitoring and control systems are effective.
In this context, however, I would also like to mention the pre-accession aid for Turkey referred to in the discharge report. An increase in the funds for Turkey is highly questionable in view of the lack of measureable criteria. It is unacceptable to give EU funds to third countries without any established indicators. Direct control of the payments and how the funds are used is essential. Only then can the aid actually have the desired effect.
(HU) Article 11 of the European Convention on Human Rights defines the right to engage in trade union activities as a human right. In direct contravention of this legal provision, the Hungarian Military Court passed a severe sentence last week on Judit Szima, the leader of a union representing ten thousand police officers, for activity which, whether from a lay perspective or from the professional point of view of a lawyer, was exclusively a defence of employee rights and the pursuit of trade union activity. I emphasise that this happened not in some sort of developing world banana republic, but in one of the Member States of the European Union. In this House as well as in the various committees, we are constantly talking about the fact that with the entry into force of the Treaty of Lisbon, the European Union's commitment to human rights has increased and the defence of rights has become more effective. I ask that the case of Judit Szima be made a test case, a case study, and we should all follow attentively how, by the enforcement of the European human rights legislation, this brave woman might be vindicated and regain the dignity and livelihood she has lost.
(PL) Mr President, a camouflaged form of human trafficking is flourishing in Poland. This is happening because of the absolute priority of the liberal, anti-humanitarian law of the market. In recent years, numerous flats and entire residential blocks belonging to state-owned companies have been sold together with their tenants as part of privatisation of the assets of the former People's Republic of Poland.
The tenants are most often elderly people, often also ill, who were not given the opportunity of pre-emptive purchase. Under pressure from rocketing rents, they fall into debt and are often evicted. Fundamental human rights are being violated. What is needed are appropriate legal and executive instruments which allow the authorities of EU Member States to act effectively to ensure protection of the tenants of privatised flats which formerly belonged to state-owned companies. Urgent aid from public funds is also necessary to help the victims of anti-humanitarian privatisation.
(BG) Thank you, Mr President. I am taking the floor so that I can expose an injustice.
Fellow Members, let us not delude ourselves that ordinary Greeks are totally blameless for what has happened in Greece. The reason for what has happened there, and contributed to the financial crisis, is the 14th, 15th and 16th month salary, along with pensions and privileges which do not exist anywhere else in the European Union, and are just completely unknown.
Greece has been lying to the European Central Bank for the last 10 years about the state of its economy. However, now, at this precise juncture, European leaders have voted to give Greece a EUR 110 billion reward for all these lies and this deception. At the same time, countries which have managed their finances in exemplary fashion, like Bulgaria and Estonia, will be punished for this crisis which has occurred, resulting more than likely in the postponement of their entry into the euro area.
This is the application of double standards, which is not worthy of either the euro area or the European Union. It is fair that the guilty are punished and the leaders of the euro area must ask Greece to leave it.
That concludes this item.